Evans, P. J.,
dissenting. I agree with my associates as to the construction to be given to the statute fixing the venue of suits against insurance companies and providing for the service of process of suits brought under the statute. But I can not concur with *445them, that, in 'answer to a question of law from the Court of Appeals, the law is 'as it is written in a statute, however it may palpably collide with the constitution of the State, must control the case in the absence of a direct attack on the statute made in the bill of exceptions to the Court of Appeals. It was written in the first constitution of Georgia, and repeated in all subsequent ones, that it is the duty of the courts to declare void all legislative enactments which contravene the constitution. Obediently to this mandate, the Supreme Court in its early history adjudicated the constitutionality of statutes without so much as a reference of antagonism between the act and the constitution being contained in bills of exceptions. Later on the practice grew up to allege in the assignments of error that the act was unconstitutional, without stating the particular clause of the constitution which the act was alleged to offend. Finally the practice culminated into a rule of procedure that the Supreme Court would not decide a constitutional point unless the point was passed on by the trial court, and in raising the point the particular constitutional provision alleged to have been violated by the act was specifically indicated. The rationale of this rule is, as I apprehend it, that the Supreme Court was established to review errors of law committed in the trial court; and unless the conflict of a statute and the constitution is urged in the trial court, and the ruling duly excepted to, this court will not undertake to pass upon a question not made in the trial court. Whether I am right or wrong in my analysis of the basal support of the rule, I am fully persuaded that neither the formula of its pronouncement nor the spirit of its essence requires its application to certified questions of law from the Court of Appeals. The constitution was amended about seven years ago by the establishment of the Court of Appeals, which court was given exclusive jurisdiction within a limited sphere. In order to avoid conflict of decisions, it was provided that the Court of Appeals was bound by the precedents of the Supreme Court. It was further provided that the Court of Appeals should not pass on the constitutionality of any statute, but, if a statute was attacked as unconstitutional and exception was taken to the ruling of the trial court thereon, that the Court of Appeals should certify such constitutional question to the Supreme Court for decision. It was further provided that the Court of Appeals might certify any *446question of law to the Supreme Court, and must follow the law as enunciated by the Supreme Court in answer to the question. In determining the question of law certified by the Court of Appeals, this court is not reviewing the judgment either of the Court of Appeals or of the trial court; it is simply deciding the law question submitted to it by the Court of Appeals. If the law question is submitted in a concrete form, and its solution involves the consideration of two statutes apparently conflicting, it is our duty to decide on the operation of each. The question can not be answered without doing this. If subsequently to the passage of the statute under consideration the General Assembly had passed an act declaring that all insurance companies having agents in this State must be sued in a county where an agency is located, would it not be our duty to pass upon the repugnancy of such a statute to the one sub judice, and decide which one is to control? If a statute be in opposition to the constitution, and if both the statute and the constitution apply to the particular case, so that the court must either decide the case according to the constitution or according to the statute, which is to control ? If the courts are to regard the constitution as superior to the statute, where both apply, then the constitution must control the case. So I conclude that when the Court of Appeals inquires of this court the legal effect of certain facts, and a statute in opposition to the constitution and the constitution both apply to the facts, and either the statute or the constitution must control the decision, then it is the duty of this court to reject the statute and give full force and effect to the constitution.
The constitution requires that a defendant must be sued in the county of his residence. An insurance company may not necessarily be a corporation; but whether such company is a partnership or a corporation, it can be sued only in the county of its residence, if a judgment in personam is sought. It is competent for the General Assembly to enact that an insurance corporation of its own creation may be'located for purposes of suit as a resident of each county where it has an agent or agency. But it would not be competent for the legislature to override the constitution and enact that a domestic insurance company is suable in a county where it had neither agent nor place of doing business at the time of the suit. All citizens of the United States, including corporations, are *447guaranteed the equal protection of the laws, and where foreign and domestic corporations áre doing business in this State by means of agents, the law providing for the situs of suits where in personam judgments are sought must apply to both alike. Furthermore, that provision of the code section which provides for service of process on a former place of business in a suit instituted in a county where the defendant has neither agent nor place of business clashes with the due-process clause of our constitution. I will not undertake to elaborate upon the unconstitutional feature of the statute, because that point is not reached in the difference between my brethren and myself. I am firmly of the opinion that the answer to the question of the Court of Appeals should be that the case in the city court of Moultrie should be dismissed.'
All the Justices concur, except Evans, P. J., dissenting, and Mill, J., not presiding.